Citation Nr: 1721997	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen a previously denied claim for service connection for a neck disorder.  In October 2012, the Board determined that new and material evidence sufficient to reopen such claim had been received.  Further, at such time and in June 2016, the Board remanded the underlying service connection claim for additional development.  

The Board notes that the Veteran requested a Board hearing in his June 2009 substantive appeal (VA Form 9).  Thereafter, in August 2012, a letter was sent to the Veteran and his representative to ask whether the Veteran still desired a Board hearing because he was incarcerated at such time.  The Veteran responded later that month that he was anticipating being released.  However, he did not provide a date for his release and further reported that he had memory loss, could not recall the nature of the appeal, and requested that the Board handle his case "as you determine in my best interest."  The Board found in the October 2012 remand that, as the Veteran did not affirm that he wished to have a hearing, the August 2012 letter constituted a withdrawal of his hearing request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).  Subsequently, the Veteran was released from prison in March 2013.  In March 2016, VA again sent a hearing clarification letter to verify the Veteran's intention to withdraw his hearing request.  In a May 2016 correspondence, the Veteran's representative confirmed that he had withdrawn such request.  Id. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  
38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2008 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Board notes that, in its October 2012 remand, the AOJ was directed to provide the Veteran with an opportunity to identify any additional outstanding records referable to his claim and to obtain records from the prison where the Veteran was presently incarcerated.  Thereafter, in a letter sent the same month, the AOJ requested that the Veteran identify any additional outstanding records referable to his claim and provide clinical records from his prison.  He was further advised to complete an authorization form so as to allow VA to obtain records on his behalf.  However, the Veteran did not submit his prison treatment records or provide authorization for VA to obtain them.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, he has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also provided VA examinations in June 2008 and April 2014 and VA addendum opinions were obtained in August 2016 and October 2016.  While the Board previously determined in the October 2012 remand that the opinion rendered by the June 2008 VA examiner was inadequate to decide the claim, the Board finds that the opinions obtained in April 2014, August 2016, and October 2016 are adequate to decide the issue as they are predicated on a complete review of the record, to include interviews with the Veteran, his STRs and post-service treatment records, and prior examinations detailing physical and diagnostic findings.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Furthermore, the Board finds there has been substantial compliance with the Board's October 2012 and June 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in October 2012, the matter was remanded in order to verify whether the Veteran remained incarcerated, obtain clinical records from the prison where the Veteran was incarcerated, allow him an opportunity to identify and/or provide authorization to obtain any other outstanding relevant treatment records, obtain updated VA treatment records, and afford him a VA examination so as to determine the nature and etiology of his neck disorder.  Thereafter, the AOJ confirmed the Veteran's current status as it related to his incarceration and, as discussed above, in October 2012, requested that the Veteran identify any additional outstanding records referable to his claim and provide clinical records from his prison.  He was further advised to complete an authorization form so as to allow VA to obtain records on his behalf.  However, the Veteran did not submit his prison treatment records or provide authorization for the AOJ to obtain them or any other records.  See Wood, supra.  Furthermore, updated VA treatment records were associated with the file and the Veteran was afforded a VA examination in April 2014.  Thereafter, the Board remanded the claim in June 2016 in order to obtain a VA addendum opinion in regard to the nature and etiology of his neck disorder.  Subsequently, VA addendum opinions were obtained in August 2016 and October 2016.  In this regard, while the examiners who offered the 2016 addendum opinions did not specifically reconcile their opinions with opinions offered by the Veteran's VA treatment providers in December 2007, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  In this regard, while such opinions were not specifically discussed, the rationales provided by the 2016 VA examiners essentially address why the December 2007 opinions are incorrect.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2012 and June 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that the Veteran is the recipient of the Combat Action Ribbon, which denotes combat service.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) . The Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has a cervical spine disorder due to injuries incurred during service.  In this regard, he reported in a March 2008 statement that, while serving in Vietnam, he fell from a helicopter when it was no more than eight feet off the ground.  He reported landing on his back, hitting his helmet on the ground, and injuring his neck at the base of his skull.  He stated that a corpsman on the helicopter looked at the injury, put something on the swelling, and gave him a bottle of pain pills.  The Veteran reported that he continued on the mission, but that his neck has continued to bother him to the present time.  The Veteran has also reported a second in-service injury to his neck, which occurred while he was stationed at Parris Island, South Carolina, in 1970. 

Thereafter, in September 2008, the Veteran submitted a statement from a longtime friend in which she reported that she mailed him pain medicine and other treatments for his neck and that, in August 1969, he had her massage his neck due to pain he was experiencing.  His friend further stated that the Veteran asked his doctor "to make as light of the incident" as he could to allow the Veteran to stay in the military.  She also indicated that the Veteran's neck caused him a lot of trouble after he was discharged from service.  She reported that she did not see the Veteran after 1977, but that thereafter she continued to mail him medicine to him to treat his neck.

The Veteran's STRs show that he received treatment for his neck in 1970 at Parris Island, South Carolina.  The treatment provider noted that the injury affected the Veteran's cervical region, but did not cause any discoloration or limitation to his range of motion.  He also noted that the Veteran exhibited pain and muscle spasms.  While the Veteran's STRs do not contain any record of his claimed fall from a helicopter, as the claimed injury is consistent with the circumstances, conditions, and hardships of his combat service, he is presumed to have incurred a neck injury in 1969.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves, supra.  At his May 1974 separation examination, diagnoses referable to a left knee disorder and bilateral hearing loss were noted; however, no complaints, findings, or diagnoses referable to the Veteran's neck were noted or reported at such time.

The Board further finds that the competent evidence of record confirms that the Veteran has a current neck disorder.  In this regard, post-service VA treatment records and VA examination reports reflect diagnoses of degenerative joint disease, degenerative disc disease, post-operative anterior cervical discectomy/fusion, spondylosis, and cervical strain.  Specifically, a 1989 cervical spine myelogram showed some small spurs at his C3, C4, and C7 vertebrae without any impingement of his spinal cord.  Thereafter, the Veteran was diagnosed with cervical radiculopathy in November 2005 and degenerative joint disease in January 2006.    In December 2006, he underwent an anterior cervical discectomy with fusion at C5, C6, and C7, and, in December 2007, cervical spondylosis was diagnosed.  Subsequent records reflect diagnoses of degenerative disc disease and cervical strain.  Consequently, the remaining inquiry is whether the Veteran's diagnosed neck disorder is related to his military service, to include the aforementioned injuries.

In this regard, in December 2007, the Veteran's VA treating neurosurgeon reported that the Veteran had persistent pain syndrome in his neck which emanated from an injury that he alleged occurred during active duty.  The physician further noted that he had no particular documentation to verify the in-service injury, but the Veteran's history was compatible with the findings.  The physician concluded that the Veteran's current neck disorder was related to an injury "sustained from a helicopter fall in Vietnam in 1978."  A subsequent note by a physician's assistant reported that, based on talking with the Veteran in regard to his injury to his cervical spine in 1970, it is reasonable that his current cervical spondylitic and cervical degenerative disc disease could have more likely than not been set into motion biomechanically from his injury then and possibly accelerated his current cervical condition.

Thereafter, the Veteran was afforded a VA examination in June 2008.  At such time, the examiner, a medical doctor, reviewed the record and the Veteran's report of an injury following a fall from a helicopter.  However, the examiner opined that the Veteran's current spine-related complaints are not related to an injury of the neck incurred during service.  In this regard, he found that the Veteran's in-service neck injuries seemed to have resolved with simple treatment in light of the normal findings with regard to his spine at the time of separation from the military and the absence of treatment records in regard to the Veteran's neck for many years thereafter.  The examiner concluded that the Veteran's current cervical spine complaints are related to aging and degenerative processes that have occurred over a period of years rather than a remote injury experienced during service.

In the October 2012 remand, the Board determined that such opinion was inadequate to decide the Veteran's claim as the June 2008 VA examiner did not provide a clear opinion as to whether the Veteran's cervical spine disorder was directly related to the service accident in which the neck was injured.  Consequently, the matter was remanded in order to afford him a new examination addressing the nature and etiology of his neck disorder.

Such examination was conducted in April 2014.  At such time, the examiner, an advanced practice nurse, reviewed the record and noted that, following the June 1970 STR in which the Veteran sought treatment for neck pain and muscle spasms, he did not report any neck symptoms again during service, to include at separation.  In this regard, she noted that the Veteran was treated several times in service following the June 1970 neck injury with no mention of a chronic neck condition during such treatment.  The examiner also noted that a neck injury or chronic neck condition was not reported at his separation from service in 1974.  Based on such, she found that there was insufficient evidence of injury or a chronic neck condition related to the Veteran's military service and ultimately concluded that it was less likely than not that an in-service injury resulted in a chronic condition of the Veteran's neck.

In June 2016, the Board again remanded the claim in order to obtain an addendum opinion reconciling the conflicting opinions of record. Subsequently, a VA addendum opinion was obtained in August 2016.  The examiner, a medical doctor, reviewed the record, to include the Board's remand directive in which the history of the Veteran's neck disorder was recited, and he was directed to consider both of the Veteran's in-service injuries, his complaints of neck pain throughout the years, and the December 2007 opinions.  Following such review, he stated that the Veteran's record was silent for a chronic neck condition at discharge and for well over five years after discharge.  The examiner opined that, unless there are additional treatment records for that time interval, he agreed with the assessment of the April 2014 VA examiner.

Thereafter, an additional VA addendum opinion was obtained in October 2016.  The examiner, a different medical doctor, found that it was less likely than not that the Veteran's neck disorder was incurred in or caused by an in-service injury, event, or illness.  He noted that medical literature shows that the majority of spine strains resolve completely, and the Veteran's separation examination and the following ten years of post-service medical records do not contain complaints related to his neck.  In addition, the examiner explained that the Veteran's 1989 radiograph showed nonsignificant degenerative joint disease of the neck, which medical literature shows is consistent with normal aging.  He further reported, following consultation with a VA radiologist, significant trauma to the spine would have resulted in acute changes visible on the 1989 radiograph. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a neck disorder.  The Board further finds that the opinions of the April 2014, April 2016, and October 2016 VA examiners, provided after reviewing the full record, are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationale for the conclusions reached.  In this regard, the examiners noted that the Veteran was not found to have a neck disorder at separation from service and there are no treatment records reflecting he sought treatment for such disorder until many years later.  In this regard, the Veteran does not contend that he sought treatment from 1974 to 1988.  Furthermore, the October 2016 VA examiner explained that the degenerative changes noted in the Veteran's neck in 1989 were mild and nonsignificant, and medical literature indicates that such changes are consistent with normal aging and that significant in-service trauma would have resulted in acute changes visible on the 1989 radiograph. See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

The Board also considered the opinions offered by a VA neurosurgeon and physician's assistant during VA treatment in December 2007.  In this regard, the neurosurgeon stated that the Veteran's reported in-service injuries were compatible with his findings and that his current neck disorder was related to an injury sustained from a helicopter fall in Vietnam in 1978.  The Board notes that the Veteran has reported that such fall happened in 1969.  As such, the opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461  (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  In addition, the neurosurgeon did not review the Veteran's STRs or note the extent to which he reviewed his post-service VA treatment records in reaching such conclusion.  Furthermore, he did not offer a rationale for his conclusion.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board accords less probative weight to the neurosurgeon's opinion and, as such, it is outweighed by the findings of the VA examiners.

Turning to the opinion offered by the physician's assistant in December 2007, such was also made without the benefit of the Veteran's full record, to include his STRs and complete post-service treatment records.  In addition, this opinion is equivocal in nature as it stated that the Veteran's neck disorder "could have more likely than not" been caused by an in-service injury which "possibly" accelerated his neck disorder.  In this regard, there are a line of precedent cases discussing the probative value of opinions that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to service is an insufficient basis for an award of service connection because this is similar to finding the disorder in question "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Furthermore, the physician's assistant did not include a rationale for his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board accords no probative weight to the physician's assistant's opinion and, as such, it is outweighed by the findings of the VA examiners.

To the extent the Veteran and his friend believe that the Veteran's neck disorder is related to his in-service injuries, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while they are competent to report the nature of the in-service injuries to the Veteran's neck and ongoing treatment, the etiology of the Veteran's diagnosed neck disorders is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's and his friend's opinions as to the etiology of his neck disorder are not competent evidence and, consequently, are afforded no probative weight.

The Board has also considered whether service connection for arthritis on a presumptive basis is warranted.  However, the evidence does not show that such manifested within one year of the Veteran's military service.  In fact, as noted by the October 2016 VA examiner, the degenerative changes noted in the Veteran's neck in 1989, 15  years after service, were mild and nonsignificant.  Furthermore, while the Veteran and his friend reported that the Veteran has experienced neck pain since his military service, they are not competent to relate such symptoms to his currently diagnosed neck disorder, to include arthritis, as such determination also requires medical expertise.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Therefore, the Board finds that presumptive service connection for arthritis, to include on the basis of continuity of symptomatology, is not warranted.

As such, the Board finds that a neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a neck disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


